» ` `~'. ,-) \Y\Q£ ii\id ¢H\lal/i/q Cour‘ri’tow smiths
Case 7:16-cr-00832-KI\/|K Docume'nt 120 Fl|e 41 /19 Page of 20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

_ ______________ X
UNITED sTATEs oF AMERIC:A :.l sUPERsEDING INDICTMENT
- v. ~ : _ 34 16 Cr. 832 (KMK)
NICHOLAS TARTAGLIONE, _
Defendant.
_______________ X
COUNT oNE

The Grand Jury Charges:

l. From at least in or about 2015, up to and
including in or about April 2016, in the Southern District of
New York and elsewhere, NICHOLAS TARTAGLIONE, the defendant, and
others known and untnown, intentionally and knowingly did
combine, Conspire, confederate, and agree together and with each
other to violate the narcotics laws of the United Statesi

2. It was a part and an object of the conspiracy
that NICHOLAS'TARTAGLIONE, the defendant, and others known and
unknown, would and did distribute and possess with intent to
distribute a controlled substance, in Violation of Title 21,
United States Code, Section 84l(a)(l). -

3. The Controlled substance that NICHOLAS
TARTAGLIONE, the defendant, conspired to distribute and possess

with intent to distribute was 5 kilograms and more of mixtures

 

Case 7:16-cr-00832-KI\/|K Documle'nt 129}" Filed 04/16/19 Page 2 of 20

and substances containing a detectable amount of cocaine, in
violation of Title 2l, United States Code, Section Bél(b)(l)(A).

(Title 21, United States Code, Section 846.)

COUNT TWO

The Grand Jury further charges:

4. ln or about April 2016, in the Southern District
of New York, while engaged in an offense punishable under
Section BQlfb)(l)(A) of Title 21, United Stateleode, to wit, a
conspiracy to distribute, and to possess with the intent to
distribute, 5 kilograms and more of mixtures and substances
containing a detectable amount of cocaine, NICHOLAS TARTAGLIONE,
the defendant, intentionally and knowingly killed, and
counseled, commanded, induced, procured, and caused the
intentional killing of Martin Luna, in and around a bar known as
the Likquid Lounge at 69 Brookside Avenue, Chester, New York
(the “Likquid Lounge"), and did aid and abet the same.

(Title 21, United States Code, Section 848(e)(l)(A);
Title 18, United States Code, Section 2.)

COUNT THREE
The Grand Jury further charges:
5. In or about April 2016, in the Soutbern District
of New York, while engaged in an offense punishable under
Section 841(b)(l)(A) of Title 2l, United States Code, to wit, a

conspiracy to distribute, and to possess with the intent to

 

Case 7:16-cr-00832-KI\/|K Docum_ent 129"' Filed 04/16/19 Page 3 of 20

distribute, 5 kilograms and more of mixtures and substances
containing a detectable amount of cocaine, NICHOLAS TARTAGLIONE,
the defendant, intentionally and knowingly killed, and n
counseled, commanded; induced, procured, and caused the
intentional killing of Urbano_Santiago, in and around the
vicinity of 419 Old Mountain Road in otisville, New York, and
did aid and abet the same.

(Title 21, United States Code, Section 848(€)(1)(A);
Title lB, United States Coder Section 2.)

COUNT E'OUR

The Grand Jury further charges:

6. In or about April 2016, in the 90uthern District
of New Yorkr while engaged in an offense punishable under
section 341(1>)(1)(A) Of Title 21, United states code, to wit, a
conspiracy to distribute, and to possess with the intent to
distribute, 5 kilograms and more of mixtures and substances
containing a detectable amount of cocaine, NICHOLAS TARTAGLIONE,
the defendant, intentionally and knowingly killed, and
counseled, commanded, induced,'procured, and caused the
intentional killing of Miguel Luna, in and around the vicinity
of 419 Old Mountain Road in Otisville, New York, and did aid and

abet the same.

(Title 21, United States Code, Section 848(e)(l)(A);
Title 18, United States Code]r Section 2.)

 

Case 7:16-cr-00832-K|\/|K Docum__snt 120* Filed 04/16/19 Page 4 of 20

COUNT`FIVE

The Grand Jury further charges:

7. In,or about April 2016, in the Southern District
of New York,-while engaged in an offense punishable under
Section 84l(b)(l)(A) of Title 21, United States Code, to wit, a
conspiracy to distribute, and to possess with the intent to
distribute, 5 kilograms and more of mixtures and substances
containing a detectable amount of cocaine, NICHOLAS TARTAGLIONE,
the defendant, intentionally and knowingly killed, and
counseled, commandedr induced, procuredF and caused the
intentional killing of Hector Gutierrez, in and around the
vicinity of 419 Old Mountain Road in Otisville, New York, and
did aid and abet the same.

(Title 21, United States Code, Section 848(e)(l)(A);
Title 18, United States Code, Section 2.)

COUNT SIX

The Grand Jury further charges:

8. On or about April ll, 2016, in the Southern
District of New York, NICHOLAS TARTAGLIONE, the defendant,
willfully and knowingly,r during and in relation to a drug
trafficking crime for which he may be prosecuted in a court of
the United States, namely, the narcotics conspiracy charged in
Count One of this lndictment, did use and carry a firearm, and,

in furtherance of such drug trafficking crime, did possess a

 

Case 7:16-cr-00832-K|\/|K Docurnent 120*= Filed 04/16/19 Page 5 of 20

firearm, and in the course of that drug trafficking crime did,
through the use of a firearm, cause the death of Urbano
Santiago, which killing was murder as defined in Title 18,
United States Code, Section llll(a), and did aid and abet the
same.
(Title 18, United States Code,r Sections 924(j) and 2.)
COUNT SEVEN n

The Grand Jury further charges:

9. On or about npril 11, 2016, in the Southern
District of_New York, NICHOLAS TARTAGLIONE, the defendant,r
willfully and knowingly, during and in relation to a drug
trafficking crime for which he may be prosecuted in a court of
the United States, namely, the narcotics conspiracy charged in
Count One of this Indictment, did use and carry a firearm, and,
in furtherance of such drug trafficking crime, did possess a
firearm, and in the course of that drug trafficking crime did,
through the use of a firearm, cause the death of Miguel Luna,
which killing was murder as defined in Title 18, United States
Code, Section llll(a), and did aid and abet the same.

(Title 18, United States Code, Sections 924(j) and 2.)
COUNT EIGHT
The Grand Jury further charges:

10. On or about April 11, 2016, in the Southern

District of New York, NICHOLAS TARTAGLIONE, the defendant,

 

Case 7:16-cr-00832-K|\/|K Docurnent 120' Filed 04/16/19 Page 6 of 20

willfully and knowingly, during and in relation to a drug
trafficking crime for which he may be prosecuted in a court of
the United States, namely, the narcotics conspiracy charged in
Count One of this Indictment, did use and carry a firearm, and,
in furtherance of such drug trafficking crime, did possess a
firearm, and in the course of that drug trafficking crime did,
through the use of a firearm, cause the death of Hector
Gutierrez, which killing was murder as defined in Title 18,
United States Code, Section llll(a), and did aid and abet the
same.
(Iitle lB, United States Code, Sections 924(j) and 2.)
COUNT NIN'E

The Grand Jury further charges:

ll. On or about April 11, 2016, in the Southern
District of New York and elsewhere, NICHOLAS TARTAGLIONE, the
defendant, and others known and unknown, unlawfully and
knowingly did conspire to violate Title 18, United States Code,
Section 1201. n

12. lt was a part and an object of the conspiracy
tthat NICHOLAS TARTAGLIONE, the defendant, and others known and
unknown, would and did unlawfully seize, confine, inveigle}
decoy, kidnap, abduct, and carry away and hold for ransom and
reward and otherwise a person, and used a means, facility, and

instrumentality of interstate and foreign commerce in committing

 

Case 7:16-cr-00832-K|\/|K Docurr]ent 120" Filed 04/16/19 Page 7 of 20

and in furtherance of the commission of the offense, to wit,
TARTAGLIONE and others known and unknown agreed to inveigle,
aseize, and confine Martin Luna, Urbano Santiago, Miguel Luna,
and Hector Gutierrez in and around the Likguid Lounge.
Overt Act

13. ln furtherance of the conspiracy and to effect
the illegal object thereof, the following overt act, among
others, was committed in the Southern District of New York and
elsewhere:

a. On or about April,ll, 2016, NICHOLAS
TARTAGLIONE and others lured Martin Luna to the Likquid Lounge,
where TARTAGLIONE and others confined Martin Luna, Urbano
Santiago, Miguel Luna, and Hector Gutierrez and would not permit
them to leave the premises.
(Title 18, United States Code, Section 1201(c).)
COUNT TEN

The Grand Jury further charges:

14. On or about April ll, 2016, in the Southern
District of New York and elsewhere, NICHOLAS TARTAGLIONE, the
defendant, and others known and unknown, unlawfully, willfully,
and knowingly did seize, confine, inveigle, decoy, kidnap,
abduct,r and carry away and hold for ransom and reward and
otherwise a person, and used a means, facility, and

instrumentality of interstate and foreign commerce in committing

 

Case 7:16-cr-00832-K|\/|K Document 120 Filed 04/16/19 Page 8 of 20

and in furtherance of the commission of the offense, and did aid
and abet the same, to wit, TARTAGLIONE lured Martin Luna to the
Likquid Lounge and confined Martin Luna in and around the
Likquid Lounge, which resulted in the death of Martin Luna.
(Title 18, United States Code, Sections 1201(a)(l) and 2.)
COUNT ELEVEN

The Grand Jury further charges:

15. On or about April ll, 2016, in the Southern
District of New York and elsewhere, NICHOLAS TARTAGLIONE, the
defendant, and others known and unknown, unlawfully, willfully,
and knowingly did seizer confine, inveigle, decoy, kidnap,
abduct, and carry away and hold for ransom and reward and
otherwise a person, and used a means, facility, and
instrumentality of interstate and foreign commerce in committing
and in furtherance of the commission of the offense,r and did aid
and abet the same, to wit, TARTAGLIONE and others seized and
confined Urbano Santiago in and around the Likguid Lounge and in
and around the vicinity of 419 Old Mountain Road in Otisville,
‘New York, which resulted in the death of Urbano Santiago.

(Title 18, United States Coder Sections 1201(a)(l) and 2.)
COUNT TWELV'E
The Grand Jury further charges:
_16. On or about April ll, 2016, in the Southern

District of New York and elsewhere, NICHOLAS TARTAGLIONE, the

 

Case 7:16-cr-00832-K|\/|K Docume"nt 120" Filed 04/16/19 Page 9 of 20

defendantr and others known and unknownlr unlawfully, willfully,
and knowingly did seize, confine, inveigle, decoy, kidnap,
abduct, and carry away and hold for ransom and reward and
otherwise a person, and used a means, facilityr and
instrumentality of interstate and foreign commerce in committing
and in furtherance of the commission of the offense, and did aid
and abet the same, to wit, TARTAGLIONE and others seized and
confined Miguel Luna in and around the Likquid Lounge and in and
around the vicinity of 419 Old Mountain Road in Otisville, New
York, which resulted in the death of Miguel Luna.
(Title 18, United States Code,_Sections lZOl(a)(l) and 2.)
COUNT THIRTEEN

The Grand Jury further charges:

17. On or about April ll, 2016, in the Southern
District of New York and elsewhere, NICHOLAS TARTAGLIONE, the
defendant, and others known and unknown, unlawfully, willfully,
and knowingly did seizer confine, inveigle, decoy, kidnap,
abduct, and carry away and hold for ransom and reward and
otherwise a person, and used a means, facility, and
instrumentality of interstate and foreign commerce in committing
and in furtherance of the commission of the offense, and did aid
and abet the same, to wit, TARTAGLIONE and others seized and
confined Hector Gutierrez in and around the Likquid Lounge and

in and around the vicinity of_419 Old Mountain Road in

 

Case 7:16-cr-00832-K|\/|K Document 120 " Filed 04/16/19 Page 10 of 20

Otisville, New York, which resulted in the death of Hector
Gutierrez.
(Title 18, United States Code, Sections 1201(a)(1) and 2.)
COUNT FOURTEEN

The Grand Jury further charges:

18. On or about April 11r 2016, in the Southern
District of New York and elsewhere, NICHOLAS TARTAGLIONE,.the
defendant, knowingly traveled in interstate and foreign commerce
and used the mails and any facility in interstate and foreign
commerce with intent to commit a crime of violence, namely,
assault and murder, to further an unlawful activity, namely, a
business enterprise involving a controlled substancer and with
intent to promote, manage, establish, and carry onr and
facilitate the promotion, management, establishment, and
carrying on of the unlawful activity, and thereafter did perform
a crime of violence to further the unlawful activity, and did
aid and abet the same, and death resulted, to wit, TARTAGLIONE
arranged for Martin Luna to be lured to the Likguid Lounge,
where Luna was killed.

(Title 18, United States Code, Sections 1952
and 2.)

COUNT FIFTEEN
The Grand Jury further charges:
l9. On or about April 11, 2016, in the Southern
District of New York and elsewhere, NICHOLAS TARTAGLIONE, the

lO

 

Case 7:16-cr-00832-K|\/|K Docume‘nt 120 " Filed 04/16/19 Page 11 of 20

defendant, knowingly traveled in interstate and foreign commerce
and used the mails and any facility in interstate and foreign
commerce with intent to commit a crime of violence, namely,
assault and murder, to further an unlawful activity, namely, a
business enterprise involving a controlled substance, and with
intent to promote, manage, establish, and carry on, and
facilitate the promotion, management, establishment, and
carrying on of the unlawful activity, and thereafter did perform
a crime of violence to further the unlawful activity, and did
aid and abet the same, and death resulted, to wit, after Urbano
Santiago accompanied Martin Luna to the Likguid Lounge, where
Luna had been lured by TARTAGLIONE and others, Urbano Santiago
was held captive, transported to the vicinity of 419 Old
Mountain Road in Otisville, New York, and killed.

(Title 18, United States Code, Sections 1952
' and 2.)

coUNT sIXTEEN `

The Grand Jury further charges:

20. On or about April ll, 2016, in the Southern
District of New York and elsewhere, NICHOLAS TARTAGLIONE, the
defendant, knowingly traveled in interstate and foreign commerce
and used the mails and any facility in interstate and foreign
commerce with intent to commit a crime of violence, namely,
assault and murder, to further an unlawful activityf namely, a

business enterprise involving a controlled substance, and with

ll

 

Case 7:16-cr-00832-K|\/|K Docume'nt 120 ' F`L|ed 04/16/19 Page 12 of 20

intent to promote, manage, establishr and carry on, and
facilitate the promotion, management; establishment, and
carrying on of the unlawful activity, and thereafter did perform
a crime of violence to further the unlawful activityr and did
aid and abet the same, and death resulted, to wit, after Miguel
Luna accompanied Martin Luna to the Likguid Lounge, where Martin
Luna had been lured by TARTAGLIONE and others, Miguel Luna was
.held captiver transported to the vicinity of 419 Old Mountain
Road in Otisville, New York]r and killed.

(Title 18, United States Code,r Sections 1952
and 2.)

COUNT SEVENTEEN

The Grand Jury further charges:

211 On or about April 11, 2016, in the Southern
District of New York and elsewhere, NICHOLAS TARTAGLIONE, the
defendant, knowingly traveled in interstate and foreign commerce
and used the mails and any facility in interstate and foreign
commerce with intent to commit a crime of violence, namely,
assault and murder, to further an unlawful activity,_namely, a
business enterprise involving a controlled substance, and with
intent to promote,r manage, establish, and carry on, and
facilitate the promotion, management, establishment, and
carrying on of the unlawful activity, and thereafter did perform
a crime of violence to further the unlawful activity, and did

aid and abet the same, and death resulted, to wit, after Hector

121

 

Case 7:16-cr-00832-K|\/|K _ Docume'nt 120 " Filed 04/16/19 Page 13 of 20

Gutierrez accompanied Martin Luna to the Likquid Lounger where
Luna had been lured by TARTAGLIONE and others, Hector Gutierrez
was held captive, transported to the vicinity of 419 Old
Mountain Road in Otisville, New York, and killed.

(Title 18, United States Code, Sections 1952
v and 2.) '

SPEC IAL FIND INGS
22, Counts Two and Ten of this lndictment are

realleged and incorporated by reference as though fully set
forth herein. As`to Counts Two and Ten, alleging the
intentional killing of Martin Luna in furtherance of a drug
trafficking crime (Count Two) and the kidnapping resulting in
death of Martin Luna (Count Ten), the defendant NICHOLAS
TARTAGLI ONE : v

a. was 18 years of age or older at the time of
the offense (Title 18, United States Code, Section 3591(a)(2));

b. intentionally killed the victim (Title 18,
United States Code, Section 3591(a)(2)(A));

c. intentionally inflicted serious bodily
injury that resulted in the death of the victim (Title 18,
United States Code, Section 3591(a)(2)(B));

d. intentionally participated in an act,
contemplating that the life of a person would be taken and

intending that lethal force would be used in connection with a

13

 

Case 7:16-cr-00832-K|\/|K Docume‘nt 120 " Filed 04/16/19 Page 14 of 20

person, other than one of the participants in the offense, and
the victim died as a direct result of the act (Title 18, United
States Code, Section 3591(a)(2)(C));

e. intentionally and specifically engaged in an
act of violence, knowing that the act created a grave risk of‘
death to a person, other than one of the participants in the
offense, such that participation in the act constituted a
reckless disregard for human life and the victim died as a
direct result of the act (Title 18, United States Code, Section
3951(&) (2) (D);

f. caused the death, and injury resulting in»
death, of the victim, during the commission of an offense under-
Title lB, United States Code, Section 1201 (kidnapping) (Title
18, United States Code, Section 3592(c)(1));

'g. committed the offense in an especially
.heinous, cruel, and depraved manner in that it involved torture
and serious physical abuse to the victim (Title 18, United
states cede,' section 3592(¢) (6),-

h. committed the offense after substantial
planning and premeditation to cause the death of a person (Title
18, United States Code, Section 3592(c)(9)); and

i. intentionally killed and attempted to kill
more than one person in a single criminal episode (Title 18,

United States Code, Section 3592(c)(16))1

14

 

Case 7:16-cr-00832-K|\/|K Docume"nt 120' Filed 04/16/19 Page 15 of 20

23. Counts Three, Six, and Eleven of this lndictment
are realleged and incorporated by reference as though fully set
forth herein. ns to Counts Three, Six, and Eleven, alleging the
intentional killing of Urbano Santiago in furtherance of a drug
trafficking crime (Count Three), the murder of Urbano Santiago
through the use of a firearm in furtherance of a drug
trafficking crime (Count Six), and the kidnapping resulting in
death of Urbano Santiago (Count Eleven), the defendant NICHOLAS
TARTAGLI ON]il : l

a. was 18 years of age or older at the time of`
the offense (Title 18, United States Code, Section 3591(a)(2));

b. intentionally participated in an act,
contemplating that the life of a person would be taken and
intending that lethal force would be used in connection with a
person, other than one of the participants in the offense, and
the victim died as a direct result of the act (Title 18, United
States Code, Section 3591(a)(2}(C));

c. intentionally and specifically engaged in an
act of violence, knowing that the act created a grave risk of
death to a person, other than one of the participants in the
offense, such that participation in the act constituted a
lreckless disregard for human life and the victim died as a_
direct result of the act (Title 18, United States Code, Section

395l(a)(2)(D)F

15

 

Case 7:16-cr-00832-K|\/|K Docume_‘nt 1120 “ Filed 04/16/19 Page 16 of 20

d. caused the deathr and injury resulting in
death, of the victim, during the commission of an offense under
Title 18, United States Code, Section 1201 (kidnapping) (Title
is, United stetee code, section 3592(c) ('i)),-

e. committed the offense after substantial
planning and premeditation to cause the death of a person (Title
18, United States Code, Section 3592(c)(9));_and

-f. intentionally killed more than one person in
a single criminal episode (Title 18, United States Code, Section
3592(c)(16)).

24. Counts Four, Seven, and Twelve of this Indictment
are realleged and incorporated by reference as though fully set
forth herein. As to Four, Seven, and Twelve, alleging the
intentional killing of Miguel Luna in furtherance of a drug
trafficking crime (Count Four), the murder of Miguel Luna
through the use of a firearm in furtherance of a drug
trafficking crime (Count Seven)} and the kidnapping resulting in
death of Miguel Luna (Count Eleven), the defendant NICHOLAS
TARTAGLIONE :

a. was 18 years of age or older at the time of
the offense (Title 18, United States Code, Section 3591(a)(2));

b. - intentionally participated in an act,
contemplating that the life of a person would be taken and

intending that lethal force would be used in connection with a

16

 

Case 7:16-cr-00832-K|\/|K Document 120'~" Filed 04/16/19 Page 17 of 20

person, other than one of the participants in the offense, and
the victim died as a direct result of the act (Title 18, United
States §ode, Section 3591(a)(2)(C));

c. intentionally and specifically engaged in an
act of violence, knowing that the act created a grave risk of
death to a person, other than one of the participants in the
offense, such that participation in the act constituted a
reckless disregard for human life and the victim died as a
direct result of the act (Title 18, United States Code, Section
3951(a)(2)(D);

d. caused the death, and injury resulting in
death, of the victim, during the commission of an offense under
Title 18, United étates Code, Section 1201 (kidnapping) (Title
18, United States Code, Section 3592(c)(1));

e. committed the offense after substantial
planning and premeditation to cause the death of a person fTitle
18, United States Code,r Section 3592(c)(9)); and

f. intentionally killed more than one person in
a single criminal episode (Title 18, United States Code, Section
3592(c)(16)).

25. Counts Five, Eight, and Thirteen of this
Indictment are realleged and incorporated by reference as though
kfully set forth herein. As to Counts E'iver Eight, and Thirteen,

alleging the intentional killing of Hector Gutierrez in

17

 

Cas'e 7:16-cr-00832-K|\/|K Document 120»' Filed 04/16/19 P_age 18 of 20

furtherance of a drug trafficking crime (Count E'ive),r the murder
of Hector Gutierrez through the use of a firearm in furtherance
of a drug trafficking crime (Count §ight), and the kidnapping
resulting in death of Hector Gutierrez (Count Thirteen), the -
defendant NICHOLAS TARTAGLIONE:

a. was 18 years of age or older at the time of
the offense (Title 18, United States Code, Section 3591(a)(2));

b. intentionally participated in an act,
contemplating that the life of a person would be taken and
intending that lethal force would be used in connection with a
person, other than one of the participants in the offense, and
the victim died as a direct result of the act (Title 18, United
States Code, Section 3591(a)(2)(C));

c. intentionally and specifically engaged in an
act of violence, knowing that the act created a grave risk of
death to a person, other than one of the participants in the
offense, such that participation in the act constituted a
reckless disregard for human life and the victim died as`a
direct result of the act (Title 18, United States Code, Section
3951(&1)(2)(13); l

d. `caused the death, and injury resulting in
death, of the victim, during the commission of an offense under
Title 18, United States Code, Section 1201 (kidnapping) (Title

18, United States Code, Section 3592(c)(1));

18

 

Case 7:16-cr-00832-K|\/|K Document 120\‘ Filed 04/16/19 Page 19 of 20

e. committed the offense after substantial
planning and premeditation to cause the death of a person (Title
18, United States Codeh Section 3592(c)(9)); and

f. intentionally killed more than one person in

a single criminal episode (Title 18, United States Code, Section

 

 

 

3592(c)(16)).
<::::: ‘ §A{%¢/Aq ii /@HQWHHH
FoREPERsoN ssorsaa:{s. BERMAN
' United ates Attorney

19

 

Case 7:16-cr-00832-K|\/|K Docgmeri`t_120 ;' Filed 04/16/19 Page 20 of 20

Form No. USA#33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED.sTATEs oF AMERICA
-l v- -
NIcHoLAs TARTAGLIONE,

Defendant.

 

SUPERSEDING INDICTMENT
54 16 Cr. 832 (KMK)
(21 U.S.C. §§ 946 and 848(e);

is U.s.c. §§ 924(3'), 1201(c),
1201(e) (1), 1952, end 2.)

_ GEOFFREY S. BERMAN
Foreperson Unit§d\§tates Attorney.

 

 

